Lane, Judge.
This appeal is from the decision and judgment of tbe United States Customs Court reported at 70 Cust. Ct. 158, C.D. 4423, 361 F. Supp. 631 (1973), dismissing the civil action brought to challenge the Begional Commissioner’s classification of certain imported shore frames within item 657.20 TSUS as other articles of iron or steel. We affirm.
Appellant contends that the imported shore frames are merely an improved version of a single-pole vertical shore and should be classified within item 664.10 TSUS relating to elevators, hoists, winches, cranes, jacks, etc. The trial court which heard the witnesses and examined the exhibits found that the shore frame system consisted of a number of components fitted and used together to shore formwork into which reinforced concrete is poured, as a temporary support until the load can sustain itself. The shore frame system is composed of two parallel poles connected by horizontal bars. Other components, illustrated in plaintiff’s exhibit #2, include the base plate assembly, the adjustment screw assembly or bottom jack, the staff connector or upper jack, the shore staff assembly, the shore heads, and the cross braces.
After consideration of appellant’s arguments, we have concluded that we are in full agreement with the opinion of the trial judge and we adopt it as our own. The judgment is affirmed.